
	
		I
		112th CONGRESS
		1st Session
		H. R. 3132
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Ms. Chu introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the authorization period for certain uses of
		  funds from the San Gabriel Basin Restoration Fund.
	
	
		1.San Gabriel Basin
			 restoration
			(a)ExtensionSection 110(a)(3)(A)(ii) of division B of
			 the Miscellaneous Appropriations Act, 2001 (as enacted into law by section
			 1(a)(4) of Public Law 106–554) is amended by striking 10 and
			 inserting 15.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 project constructed under Section 110 of such Act before, on, or after the date
			 of enactment of this Act.
			
